 


117 HR 2017 IH: To modify certain requirements to encourage the recovery of Puerto Rico and the United States Virgin Islands.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2017 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2021 
Miss González-Colón introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To modify certain requirements to encourage the recovery of Puerto Rico and the United States Virgin Islands. 
 
 
1.Alternative proceduresIn providing assistance pursuant to section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f), for critical services as set forth in section 406(a)(3) for the duration of the recovery for incidents DR–4336–PR, DR–4339–PR, DR–4340–USVI, and DR–4335–USVI, the Administrator of the Federal Emergency Management Agency shall— (1)revise the guidance definitions for application of section 20601 of the Bipartisan Budget Act of 2018 (Public Law 115–123) to provide explicitly that multicomponent systems or facilities be inspected, evaluated, and estimated as a single project rather than requiring every component of the system to be inspected, evaluated, and estimated;  
(2)at the request of an applicant, put into effect a procedure for evaluation and authorization of projects through professionally licensed engineers, as provided by subparagraphs (F) and (G) subsection (d)(1) of section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and (3)extend the deadline for the presentation of cost estimates and project worksheets under such incidents until October 31, 2021.  
2.Assistance throughout recoverySection 20601 of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended by striking may and inserting shall. 3.Timely basis for payment and reimbursementSection 428(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f) is amended— 
(1)in paragraph (3), by striking and; (2)in paragraph (4), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  (5)ensuring that work performed by providers, suppliers, and contractors to the Federal, State, local, or tribal governments or nonprofit facilities under the provisions of this Act is paid for and reimbursed in a timely manner. . 
4.Subrecipient payments 
(a)In generalFor incidents DR–4336–PR, DR–4339–PR, DR–4340–USVI, and DR–4335–USVI/ For any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C 5121 et seq.) in Puerto Rico or the United States Virgin Islands, a subrecipient in meeting any Federal cost-sharing requirement may use available funds from any disaster recovery program/source, including Community Development Block Grants—Disaster Recovery, Community Development Block Grants, community disaster loans, and any in-kind contributions (unless prohibited by law) to meet any Federal cost-sharing requirement. Such funds or loans shall cover the cumulative costs of any approved obligation under the specific public assistance category determined by the Federal Emergency Management Administration under such Act rather than having to apply individually to each specific cost estimate or project worksheet issued under such obligation.  (b)DefinitionFor purposes of this section, the term subrecipient means a local government or a non-governmental organization (NGO).  
 
